Crapser, J.
(dissenting). I dissent and vote to reverse the judgment against the County of Saratoga and for a new trial.
The accident happened entirely because of the failure of the driver to observe the sign which was plainly visible to anybody who was driving properly and to observe the physical conditions. It was the manner in which the car was operated and not any negligence on the part of the County of Saratoga which caused the death of the plaintiff’s intestate. (County Law, § 6; Khoury v. County of Saratoga, 267 N. Y. 384; Sturman v. State of New York, 269 N. Y. 627; Sturman v. N. Y. C. R. R. Co., 280 N. Y. 57.)
Bliss, Heffernan and Schenck, JJ., concur in Per Curiam opinion; Hill, P. J., dissents upon the ground that the charge lacked definiteness as to grounds which would justify the finding of negligence; Crapser, J., dissents, in a separate memorandum.
Judgment affirmed, with costs.